DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, and 12-14 were amended. Claims 7-11 and 18-20 were canceled. Claims 21-23 were added. Claims 1-2, 4-5, 12-16 and 21-23 are pending and are examined herein.
Claim 14 is objected to for minor informalities.
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 103; however, upon further consideration new grounds of rejection under 35 USC 103 are presented herein.

Response to Arguments
	Applicant’s arguments filed 11/01/2022 have been fully considered and are persuasive. In particular, Amin and Kieferova do not teach the preparing a purified Gibbs state or computing a trace on the subset of the plurality of qubits, as explained in more detail below. Accordingly, the previous grounds of rejection under 35 USC 103 are withdrawn; however, upon further search and consideration, new grounds of rejection are presented herein. Note in particular the newly-cited Wiebe reference.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.
 
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites “prepare a purified Gibbs state in a subset of the plurality of qubits based the corresponding plurality of Hamiltonian operators”. This appears to be a typographical error for “prepare a purified Gibbs state in a subset of the plurality of qubits based on the corresponding plurality of Hamiltonian operators”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over “Amin” (US 2018/0308007 A1) in view of “Kieferova” (Tomography and generative training with quantum Boltzmann machines), further in view of “Wiebe” (Quantum Language Processing).

	Regarding claim 1, Amin teaches
	A method to train a quantum Boltzmann machine (QBM) having visible nodes and hidden nodes, the method comprising: (Amin, [0012], especially "The present disclosure describes systems and methods for training a quantum Boltzmann machine in the presence of quantum fluctuations"; [0003], especially "a Boltzmann machine can be divided into visible units and hidden units")
	associating each visible and each hidden node of the QBM to a different corresponding qubit of a plurality of qubits of a quantum computer, (Amin, [0020], especially "the at least one quantum processor including: a first set of the qubits that operate as a first number of visible units of the Boltzmann machine; a second set of the qubits that operate as a first number of hidden units of the Boltzmann machine; and a set of the interlayer couplers which provide a communicative coupling between the qubits of the first set of qubits and the qubits of the second set of qubits"; see also [0127])
	wherein a state of each of the plurality of qubits contributes to a global energy of the QBM according to a corresponding plurality of Hamiltonian operators, each parameterized by a set of weighting factors, and (Amin, [0017], especially "a quantum Hamiltonian may include preparing a graphical model comprising a plurality of vertices and one or more edges. Initializing one or more parameters of the model may include initializing a plurality of local biases and one or more weights"; [0017] indicates how the weights are used to determine a total (i.e., global) energy of the QBM. [0068] indicates that the Hamiltonian HE may be determined by a plurality of Hamiltonians HP and HD, each parameterized by weights, which are taken to be at least some of the weighting factors.)
	wherein the plurality of qubits include one or more output qubits corresponding to one or more of the visible nodes, and (Amin, "the first set of qubits operate as an input visible layer, and the computer system further includes a third set of the qubits that operate as a visible output layer, the second set of qubits that operate as the hidden units of the Boltzmann machine logically coupled between first and the third set of qubits.” [0023])
	wherein the QBM is a restricted QBM in which every Hamiltonian operator acting on a qubit corresponding to a hidden node commutes with every other Hamiltonian operator acting on a qubit corresponding to a hidden node; (Amin, [0111]: “In some implementations , Boltzmann machine 500 forms a bipartite graph , and is a restricted Boltzmann machine(RBM). The RBM has no connections between visible units 502 , and no connections between  hidden units 506 , while having connections between at least one visible unit 502 and at least one hidden unit 506.” As for the Hamiltonian operators acting on hidden nodes commuting, [0142] indicates that the qubit layer may comprise one or more hidden qubits. In particular, when there is only a single hidden qubit, every Hamiltonian operator acting on a qubit corresponding to a hidden node of the QBM commutes with every other Hamiltonian operator acting on a qubit corresponding to a hidden node of the QBM (since there are no other Hamiltonian operators). Even if the claim were to require multiple hidden nodes, [0070] provides an example of a problem Hamiltonian including only Pauli z-matrices (which are diagonal, and consequently commuting). Moreover, [0074] indicates that the quantum Hamiltonian “can” be a quantum Hamiltonian with non-commutative terms. A person of ordinary skill in the art would reasonably be expected to infer from this that the quantum Hamiltonian “can” also not be a quantum Hamiltonian with non-commutative terms.)
	providing a distribution of training data over the one or more output qubits; (Amin, ''As in the classical case, to make the measured probability distribution be as close as possible to the Pydata " [0132]. The training data is further described at [0113-0114].)
	…estimating a gradient of a [cost function based on] the state of the one or more output qubits and the distribution of training data…; and(Amin, [0132] describes estimating a gradient of a cost function (the log-likelihood) to make the measured probability distribution be as close as possible to the distribution of the training data. [0136] indicates that an estimate is obtained using the approximations described at [0133-0135].)
	training the set of weighting factors based on the estimated gradient, thereby using…a cost function. (Amin, "The present disclosure describes systems and methods for training a quantum Boltzmann machine in the presence of quantum fluctuations" [0012]. log-likelihood [0132]).
	Amin does not appear to explicitly teach
	preparing a purified Gibbs state in a subset of the plurality of qubits based on the corresponding plurality of Hamiltonian operators;
	computing a trace on the subset of the plurality of qubits to obtain a Gibbs state based on the purified Gibbs state;
	estimating a gradient of a quantum relative entropy between the state of the one or more output qubits and the distribution of training data based on the trace; and
	training the set of weighting factors based on the estimated gradient, thereby using the quantum relative entropy as a cost function.
	However, Kieferova—directed to analogous art—teaches
	estimating a gradient of a quantum relative entropy between the state of the one or more output qubits and the distribution of training data… and training the set of weighting factors based on the estimated gradient, thereby using the quantum relative entropy as a cost function. (Kieferova, page 2, section III describe training using quantum relative entropy. The particular form of the cost function is given in equation (3) and is equivalent to the formula in terms of quantum relative entropy in the line immediately following equation (3). The gradient (derivative) is computed in equation (4). This i then used to train the model: “Thus, we can systematically make the state generated by a simulator of e-H/Z harder to distinguish from the state rho by following a gradient given by the difference between the expectations of the Hamiltonian terms in the data distribution rho and the corresponding expectation values for e-H/Z.” The components of the Hamiltonian are the weighting factors.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Amin to use the quantum relative entropy as taught by Kieferova and described above because “we see that we can learn a full Hamiltonian through either our POVM-based Golden-Thompson training approach or by training according to the relative entropy. The latter approach enables a form of partial tomography, which allows learning of Hamiltonian models for complex quantum states that cannot be probed using conventional tomographic approaches” (Kieferova, Page 6, Conclusion, first paragraph) and because “We see from these experiments that the median performance of relative entropy training on mixed states is quite good” (Kieferova, page 7, Appendix B, second paragraph).
	The combination of Amin and Kieferova does not appear to explicitly teach 
	preparing a purified Gibbs state in a subset of the plurality of qubits based on the corresponding plurality of Hamiltonian operators;
	computing a trace on the subset of the plurality of qubits to obtain a Gibbs state based on the purified Gibbs state;
	estimating a gradient of a quantum relative entropy between the state of the one or more output qubits and the distribution of training data based on the trace; and
	However, Wiebe—directed to analogous art—teaches
	preparing a purified Gibbs state in a subset of the plurality of qubits based on the corresponding plurality of Hamiltonian operators;  (Wiebe, Abstract describes training a quantum Boltzmann machine including hidden units. Page 20, especially corollary 1 and proof thereof describes preparing a purified Gibbs state in a plurality of qubits. In particular, “If a purified Gibbs state oracle is provided then by preparing a uniform superposition over the K elements a state of the form 
    PNG
    media_image1.png
    23
    90
    media_image1.png
    Greyscale
 can be prepared.” This state is determined based on the Hamiltonians Hi, which would correspond to the Hamiltonians taught by Amin in the combination.)
	computing a trace on the subset of the plurality of qubits to obtain a Gibbs state based on the purified Gibbs state; (Page 20, Equation (36) shows computing the trace of the qubits to obtain a Gibbs state based on the purified Gibbs state.)
	estimating a gradient of a quantum relative entropy between the state of the one or more output qubits and the distribution of training data based on the trace; and training the set of weighting factors based on the estimated gradient, thereby using the quantum relative entropy as a cost function. (Page 20, explanation following equations (36) and (37) indicate that the trace computed in equation (36) is used to compute the gradient. Page 17, section A, second paragraph indicates that the cost function (i.e., “figure of merit”) to be used may be quantum relative entropy. Theorem 3 on page 17 further shows the number of training examples needed to estimate the gradient of S(rho, sigma(w)), which is the quantum relative entropy.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Amin to use the model training taught by Wiebe because this results in a reduction in the query complexity in the learning of the operator as described by Wiebe in Corollary 1 and preceding discussion on page 20.

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Amin teaches
	of density operator ρ conditioned on a majorised distribution σv over the one or more visible nodes (Amin, [0120] shows the log likelihood being computed using the distributions Pv (corresponding to σv) and Pvdata (corresponding to ρ). The distribution Pv is defined at [0118], and is a Boltzmann distribution. Since the Boltzmann distribution maximizes entropy, it majorizes the distribution Pydata.)
	Amin does not appear to explicitly teach 
	where the quantum relative entropy S is defined by S(ρ | σv) = Tr(ρ log ρ) – Tr(ρ log σv), wherein S is a function of density operator ρ conditioned on a majorised distribution σv over the one or more visible nodes, and where Tr is a trace of an operator.
	However, Kieferova—directed to analogous art—teaches
	wherein the quantum relative entropy S is defined by S(ρ | σv) = Tr(ρ log ρ) – Tr(ρ log σv), wherein S is a function of density operator ρ conditioned on a majorised distribution σv over the one or more visible nodes, and wherein Tr is a trace of an operator. (Kieferova, page 2, section III, equation (2) and surrounding explanation. Since Tr is linear, Tr(ρ log ρ) – Tr(ρ log σ) = Tr(ρ log ρ – ρ log σ). As in Amin, the second distribution is a Boltzmann distribution, which maximizes entropy and consequently is majorized.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1. 

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, Amin teaches
	wherein estimating the gradient includes (Amin, [0132] describes estimating a gradient of a cost function (the log-likelihood) to make the measured probability distribution be as close as possible to the distribution of the training data. [0136] indicates that an estimate is obtained using the approximations described at [0133-0135].)
	using substantially commuting operators (Amin, [0111]: “In some implementations , Boltzmann machine 500 forms a bipartite graph , and is a restricted Boltzmann machine(RBM). The RBM has no connections between visible units 502 , and no connections between  hidden units 506 , while having connections between at least one visible unit 502 and at least one hidden unit 506.” As for the Hamiltonian operators acting on hidden nodes commuting, [0142] indicates that the qubit layer may comprise one or more hidden qubits. In particular, when there is only a single hidden qubit, every Hamiltonian operator acting on a qubit corresponding to a hidden node of the QBM commutes with every other Hamiltonian operator acting on a qubit corresponding to a hidden node of the QBM (since there are no other Hamiltonian operators). Even if the claim were to require multiple hidden nodes, [0070] provides an example of a problem Hamiltonian including only Pauli z-matrices (which are diagonal, and consequently commuting). Moreover, [0074] indicates that the quantum Hamiltonian “can” be a quantum Hamiltonian with non-commutative terms. A person of ordinary skill in the art would reasonably be expected to infer from this that the quantum Hamiltonian “can” also not be a quantum Hamiltonian with non-commutative terms.)
	Amin does not appear to explicitly teach 
	to assign an energy penalty to each qubit corresponding to a hidden node of the QBM.
	However, Kieferova—directed to analogous art—teaches
	to assign an energy penalty to each qubit corresponding to a hidden node of the QBM. (Kieferova, page 2, section III: “The quantum terms can also be regularized by including a term proportional to the sum of the squares of their coefficients to Oρ. This penalizes quantum terms in Hamiltonians unless they are needed to explain the data.” As Amin teaches examples in which all of the nodes (including the hidden nodes) use commuting operators, the sum of the squares of the coefficients (as taught by Kieferova) would be made up of substantially commuting operators.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1. Moreover, it would have been obvious to use regularization as taught by Kieferova because it penalizes quantum terms in Hamiltonians unless they are needed to explain the data as described by Kieferova on page 2, section III, paragraph following equation (3).

	Regarding claim 21, the rejection of claim 1 is incorporated herein. Amin and Kieferova does not appear to explicitly teach
	measuring the purified Gibbs state to accumulate an expectation value for an energy of the purified Gibbs state, wherein the gradient is estimated further based on the expectation value.
	However, Wiebe—directed to analogous art—teaches
	measuring the purified Gibbs state to accumulate an expectation value for an energy of the purified Gibbs state, (Page 20, equation (37) and surrounding text describes repeating measurements of the state to obtain random variables with the means given at equation (37). That is, accumulating the repeated measurements yields random variables with the given means/expected values.)
	wherein the gradient is estimated further based on the expectation value. (Page 20, explanation following equations (36) and (37) indicate that the trace computed in equation (36) and the measurement means/expected values in equation (37) are used to compute the gradient. Page 17, section A, second paragraph indicates that the cost function (i.e., “figure of merit”) to be used may be quantum relative entropy. Theorem 3 on page 17 further shows the number of training examples needed to estimate the gradient of S(rho, sigma(w)), which is the quantum relative entropy.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over “Amin” (US 2018/0308007 A1) in view of “Kieferova” (Tomography and generative training with quantum Boltzmann machines), further in view of “Wiebe” (Quantum Language Processing), and further in view of “Wiegerinck” (Variational Approximations between Mean Field Theory and the Junction Tree Algorithm).

	Regarding claim 4, the rejection of claim 1 is incorporated herein. Furthermore, Amin teaches
	wherein estimating the gradient includes computing a [not necessarily variational] upper bound [on a cost function] (Amin, [0168-0169] describes performing gradient descent using an upper bound on a cost function.)
	Amin does not appear to explicitly teach
	wherein estimating the gradient includes computing a variational upper bound on the quantum relative entropy.
	However, Kieferova—directed to analogous art—teaches 
	wherein estimating the gradient includes…the quantum relative entropy. (Kieferova, page 2, section III describes training using quantum relative entropy. The particular form of the cost function is given in equation (3) and is equivalent to the formula in terms of quantum relative entropy in the line immediately following equation (3). The gradient (derivative) is computed in equation (4).)
 	The combination of Amin and Kieferova does not appear to explicitly teach 
	computing a variational upper bound 
	However, Wiegerinck—directed to analogous art—teaches
	computing a variational upper bound on [KL divergence] (Wiegerinck, Abstract describes using variational approximations to determine parameters of approximating distributions. Section 7, page 631, describes using numerical optimization a variational upper bound on the KL divergence to determine a local minimum of KL-divergence. In particular, “Numerical optimisation of L(Q, ξ) = <log Q> - E(Q,ξ) with respect to Q and ξ leads to local minimum of an upper bound of the KL-divergence”. Note that quantum relative entropy is the quantum equivalent of KL divergence (see Kieferova, page 2, section III, first sentence.).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Amin and Kieferova to minimize a variational upper bound on the cost function as taught by Wiegerinck because “Target distributions with varying system size were approximated by fully factorised distributions as well as distributions with structure. The results showed that an approximation using structure can improve significantly the accuracy of approximation within feasible computer time. This seemed independent of the problem size” (Wiegerinck, page 631, last few sentences).

	Claims 12-14 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over “Amin” (US 2018/0308007 A1) in view of “Kieferova” (Tomography and generative training with quantum Boltzmann machines), in view of “Wiebe” (Quantum Language Processing), further in view of “Mueller” (US 2020/0034736 A1).

	Regarding claim 12, Amin teaches
	A quantum computer comprising: (Amin, Figure 1 - Quantum Computer 104; [0065]. Abstract describes a hybrid (i.e., classical and quantum) computer for training a QBM.)
	a plurality of qubits arranged in one or more registers; (Figure 1 - Quantum Processor; “A quantum processor includes programmable elements such as qubits, couplers, and other devices." Described at [0066]. The qubits may be arranged in registers as shown in Figure 3.)
	… implement one or more quantum-logic operations on the plurality of qubits; (Figure 1 - Coupler control system; [0065-0066]: the computing system may perform gate-model quantum computing (i.e., quantum logic operations).)
	…output data based on a quantum state of the plurality of qubits; (Figure 1 - Readout control system; [0066]: “The qubits are read out via readout system 141”.)
	a controller …	associated with the controller, computer memory holding instructions that cause the controller to: (Figure 1 – Controller 124; Figure 1 – Memory 120 including instructions 120-137. Described at [0056].):
	instantiate a quantum Boltzmann machine (QBM) having visible nodes and hidden nodes, (Amin, [0012], especially "The present disclosure describes systems and methods for training a quantum Boltzmann machine in the presence of quantum fluctuations"; [0003], especially "a Boltzmann machine can be divided into visible units and hidden units")
	wherein each visible and each hidden node corresponds to a different qubit of the plurality of qubits, (Amin, [0020], especially "the at least one quantum processor including: a first set of the qubits that operate as a first number of visible units of the Boltzmann machine; a second set of the qubits that operate as a first number of hidden units of the Boltzmann machine; and a set of the interlayer couplers which provide a communicative coupling between the qubits of the first set of qubits and the qubits of the second set of qubits"; see also [0127])
	wherein a state of each of the plurality of qubits contributes to a global energy of the QBM according to a corresponding plurality of Hamiltonian operators, each parameterized by a set of weighting factors, (Amin, [0017], especially "a quantum Hamiltonian may include preparing a graphical model comprising a plurality of vertices and one or more edges. Initializing one or more parameters of the model may include initializing a plurality of local biases and one or more weights"; [0017] indicates how the weights are used to determine a total (i.e., global) energy of the QBM. [0068] indicates that the Hamiltonian HE may be determined by a plurality of Hamiltonians HP and HD, each parameterized by weights, which are taken to be at least some of the weighting factors.)
	wherein the plurality of qubits include one or more output qubits corresponding to one or more of the visible nodes, and (Amin, "the first set of qubits operate as an input visible layer, and the computer system further includes a third set of the qubits that operate as a visible output layer, the second set of qubits that operate as the hidden units of the Boltzmann machine logically coupled between first and the third set of qubits.” [0023])
	wherein the QBM is a restricted QBM in which every Hamiltonian operator acting on a qubit corresponding to a hidden node commutes with ever other Hamiltonian operator acting on a qubit corresponding to a hidden node, (Amin, [0111]: “In some implementations , Boltzmann machine 500 forms a bipartite graph , and is a restricted Boltzmann machine(RBM). The RBM has no connections between visible units 502 , and no connections between  hidden units 506 , while having connections between at least one visible unit 502 and at least one hidden unit 506.” As for the Hamiltonian operators acting on hidden nodes commuting, [0142] indicates that the qubit layer may comprise one or more hidden qubits. In particular, when there is only a single hidden qubit, every Hamiltonian operator acting on a qubit corresponding to a hidden node of the QBM commutes with every other Hamiltonian operator acting on a qubit corresponding to a hidden node of the QBM (since there are no other Hamiltonian operators). Even if the claim were to require multiple hidden nodes, [0070] provides an example of a problem Hamiltonian including only Pauli z-matrices (which are diagonal, and consequently commuting). Moreover, [0074] indicates that the quantum Hamiltonian “can” be a quantum Hamiltonian with non-commutative terms. A person of ordinary skill in the art would reasonably be expected to infer from this that the quantum Hamiltonian “can” also not be a quantum Hamiltonian with non-commutative terms.)
	provide a distribution of training data over the one or more output qubits, (Amin, ''As in the classical case, to make the measured probability distribution be as close as possible to the Pydata " [0132]. The training data is further described at [0113-0114].)
	…estimate a gradient of a [cost function based on] the state of the one or more output qubits and the distribution of training data…; and(Amin, [0132] describes estimating a gradient of a cost function (the log-likelihood) to make the measured probability distribution be as close as possible to the distribution of the training data. [0136] indicates that an estimate is obtained using the approximations described at [0133-0135].)
	train the set of weighting factors based on the estimated gradient, thereby using…a cost function. (Amin, "The present disclosure describes systems and methods for training a quantum Boltzmann machine in the presence of quantum fluctuations" [0012]. log-likelihood [0132]).
	Amin does not appear to explicitly teach 
a modulator configured to implement one or more quantum-logic operations on the plurality of qubits; 
	a demodulator configured to output data based on a quantum state of the plurality of qubits;  
	a controller operatively coupled to the modulator and to the demodulator; and	
prepare a purified Gibbs state in a subset of the plurality of qubits based the corresponding plurality of Hamiltonian operators,
	measure the purified Gibbs state to accumulate an expectation value for an energy of the purified Gibbs state,
	compute a trace on the subset of the plurality of qubits to obtain a Gibbs state based on the purified Gibbs state,
	estimate a gradient of a quantum relative entropy between the state of the one or more output qubits and the distribution of training data based on the expectation value and on the trace, and
	train the set of weighting factors based on the estimated gradient, thereby using the quantum relative entropy as a cost function.
	However, Kieferova—directed to analogous art—teaches 
	estimate a gradient of a quantum relative entropy between the state of the one or more output qubits and the distribution of training data… and train the set of weighting factors based on the estimated gradient, thereby using the quantum relative entropy as a cost function. (Kieferova, page 2, section III describe training using quantum relative entropy. The particular form of the cost function is given in equation (3) and is equivalent to the formula in terms of quantum relative entropy in the line immediately following equation (3). The gradient (derivative) is computed in equation (4). This i then used to train the model: “Thus, we can systematically make the state generated by a simulator of e-H/Z harder to distinguish from the state rho by following a gradient given by the difference between the expectations of the Hamiltonian terms in the data distribution rho and the corresponding expectation values for e-H/Z.” The components of the Hamiltonian are the weighting factors.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	The combination of Amin and Kieferova does not appear to explicitly teach 
	a modulator configured to implement one or more quantum-logic operations on the plurality of qubits; 
	a demodulator configured to output data based on a quantum state of the plurality of qubits;  
	a controller operatively coupled to the modulator and to the demodulator; and
	prepare a purified Gibbs state in a subset of the plurality of qubits based the corresponding plurality of Hamiltonian operators,
	measure the purified Gibbs state to accumulate an expectation value for an energy of the purified Gibbs state,
	compute a trace on the subset of the plurality of qubits to obtain a Gibbs state based on the purified Gibbs state,
	estimate a gradient of a quantum relative entropy between the state of the one or more output qubits and the distribution of training data based on the expectation value and on the trace, and
	However, Wiebe—directed to analogous art—teaches
	prepare a purified Gibbs state in a subset of the plurality of qubits based the corresponding plurality of Hamiltonian operators, (Wiebe, Abstract describes training a quantum Boltzmann machine including hidden units. Page 20, especially corollary 1 and proof thereof describes preparing a purified Gibbs state in a plurality of qubits. In particular, “If a purified Gibbs state oracle is provided then by preparing a uniform superposition over the K elements a state of the form 
    PNG
    media_image1.png
    23
    90
    media_image1.png
    Greyscale
 can be prepared.” This state is determined based on the Hamiltonians Hi, which would correspond to the Hamiltonians taught by Amin in the combination.)
	measure the purified Gibbs state to accumulate an expectation value for an energy of the purified Gibbs state, (Page 20, equation (37) and surrounding text describes repeating measurements of the state to obtain random variables with the means given at equation (37). That is, accumulating the repeated measurements yields random variables with the given means/expected values.)
	compute a trace on the subset of the plurality of qubits to obtain a Gibbs state based on the purified Gibbs state, (Page 20, Equation (36) shows computing the trace of the qubits to obtain a Gibbs state based on the purified Gibbs state.)
	estimate a gradient of a quantum relative entropy between the state of the one or more output qubits and the distribution of training data based on the expectation value and on the trace, and (Page 20, explanation following equations (36) and (37) indicate that the trace computed in equation (36) and the measurement means in equation (37) are used to compute the gradient. Page 17, section A, second paragraph indicates that the cost function (i.e., “figure of merit”) to be used may be quantum relative entropy. Theorem 3 on page 17 further shows the number of training examples needed to estimate the gradient of S(rho, sigma(w)), which is the quantum relative entropy.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	However, Mueller—directed to analogous art—teaches
	a modulator configured to implement one or more quantum-logic operations on the plurality of qubits; (Abstract describes a quantum processing system for controlling one or more qubits using RF signals. [0006-0008] describes and RF generation unit including a modulator to drive or read-out one or more qubits. The operations may be quantum gates (i.e., quantum logic operations) as described at [0027].) 
	a demodulator configured to output data based on a quantum state of the plurality of qubits;  (Abstract describes a quantum processing system for controlling one or more qubits using RF signals. [0006-0008] describes and RF generation unit including a modulator to drive or read-out one or more qubits. [0051] describes demodulating a read-out signal to “read-out the qubit” (i.e., output data based on the state of a qubit.)
	a controller operatively coupled to the modulator and to the demodulator; and ([0005,0008] indicates that the controller may control qubits using RF signals (i.e., the controller is coupled to the RF signal generator).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Amin and Kieferova to use RF signals to control/read the qubits (including using modulators/demodulators) as taught by Mueller because the techniques taught by Mueller (including the RF signal generator) makes it possible to achieve improved control on the qubits as described by Mueller at [0027].

	Regarding claim 13, the rejection of claim 12 is incorporated herein. Claim 13 recites substantially similar subject matter to claim 2 and is rejected with the same rationale, mutatis mutandis.

	Regarding claim 14, Amin teaches
	A quantum computer comprising: (Amin, Figure 1 - Quantum Computer 104; [0065]. Abstract describes a hybrid (i.e., classical and quantum) computer for training a QBM.)
	a plurality of qubits arranged in one or more registers; (Figure 1 - Quantum Processor; “A quantum processor includes programmable elements such as qubits, couplers, and other devices." Described at [0066]. The qubits may be arranged in registers as shown in Figure 3.)
	… implement one or more quantum-logic operations on the plurality of qubits; (Figure 1 - Coupler control system; [0065-0066]: the computing system may perform gate-model quantum computing (i.e., quantum logic operations).)
	…reveal data based on a quantum state of the plurality of qubits; (Figure 1 - Readout control system; [0066]: “The qubits are read out via readout system 141”.)
	a controller …associated with the controller, computer memory holding instructions that cause the controller to: (Figure 1 – Controller 124; Figure 1 – Memory 120 including instructions 120-137. Described at [0056]. The memory may store Boltzmann machine instructions providing procedures and parameters for the operation of the system; [0060].):
	instantiate a quantum Boltzmann machine (QBM) having visible nodes and hidden nodes, (Amin, [0012], especially "The present disclosure describes systems and methods for training a quantum Boltzmann machine in the presence of quantum fluctuations"; [0003], especially "a Boltzmann machine can be divided into visible units and hidden units")
	wherein each visible and each hidden node corresponds to a different qubit of the plurality of qubits, (Amin, [0020], especially "the at least one quantum processor including: a first set of the qubits that operate as a first number of visible units of the Boltzmann machine; a second set of the qubits that operate as a first number of hidden units of the Boltzmann machine; and a set of the interlayer couplers which provide a communicative coupling between the qubits of the first set of qubits and the qubits of the second set of qubits"; see also [0127])
	wherein a state of each of the plurality of qubits contributes to a global energy of the QBM according to a corresponding plurality of Hamiltonian operators, each parameterized by a set of weighting factors, and (Amin, [0017], especially "a quantum Hamiltonian may include preparing a graphical model comprising a plurality of vertices and one or more edges. Initializing one or more parameters of the model may include initializing a plurality of local biases and one or more weights"; [0017] indicates how the weights are used to determine a total (i.e., global) energy of the QBM. [0068] indicates that the Hamiltonian HE may be determined by a plurality of Hamiltonians HP and HD, each parameterized by weights, which are taken to be at least some of the weighting factors.)
	wherein the plurality of qubits include one or more output qubits corresponding to one or more of the visible nodes, and (Amin, "the first set of qubits operate as an input visible layer, and the computer system further includes a third set of the qubits that operate as a visible output layer, the second set of qubits that operate as the hidden units of the Boltzmann machine logically coupled between first and the third set of qubits.” [0023])
	wherein the QBM is a restricted QBM in which every Hamiltonian operator acting on a qubit corresponding to a hidden node commutes with every other Hamiltonian operator acting on a qubit corresponding to a hidden node, (Amin, [0111]: “In some implementations , Boltzmann machine 500 forms a bipartite graph , and is a restricted Boltzmann machine(RBM). The RBM has no connections between visible units 502 , and no connections between  hidden units 506 , while having connections between at least one visible unit 502 and at least one hidden unit 506.” As for the Hamiltonian operators acting on hidden nodes commuting, [0142] indicates that the qubit layer may comprise one or more hidden qubits. In particular, when there is only a single hidden qubit, every Hamiltonian operator acting on a qubit corresponding to a hidden node of the QBM commutes with every other Hamiltonian operator acting on a qubit corresponding to a hidden node of the QBM (since there are no other Hamiltonian operators). Even if the claim were to require multiple hidden nodes, [0070] provides an example of a problem Hamiltonian including only Pauli z-matrices (which are diagonal, and consequently commuting). Moreover, [0074] indicates that the quantum Hamiltonian “can” be a quantum Hamiltonian with non-commutative terms. A person of ordinary skill in the art would reasonably be expected to infer from this that the quantum Hamiltonian “can” also not be a quantum Hamiltonian with non-commutative terms.)
	provide a distribution of training data over the one or more output qubits, (Amin, ''As in the classical case, to make the measured probability distribution be as close as possible to the Pydata " [0132]. The training data is further described at [0113-0114].)
	…estimate a gradient of [some cost function] between the one or more output qubits and the distribution of training data…; and (Amin, [0132] describes estimating a gradient of a cost function (the log-likelihood) to make the measured probability distribution be as close as possible to the distribution of the training data. [0136] indicates that an estimate is obtained using the approximations described at [0133-0135].)
	train the set of weighting factors based on the estimated gradient, thereby using…a cost function. (Amin, "The present disclosure describes systems and methods for training a quantum Boltzmann machine in the presence of quantum fluctuations" [0012]. log-likelihood [0132]).
	Amin does not appear to explicitly teach
	a modulator configured to implement one or more quantum-logic operations on the plurality of qubits; 
	a demodulator configured to reveal data based on a quantum state of the plurality of qubits; 
	a controller operatively coupled to the modulator and to the demodulator; and
	…prepare a purified Gibbs state in a subset of the plurality of qubits based corresponding plurality of Hamiltonian operators,
	compute a trace on the subset of the plurality of qubits to obtain a Gibbs state based on the purified Gibbs state,
	estimate a gradient of a quantum relative entropy between the one or more output qubits and the distribution of training data; and train the set of weighting factors based on the estimated gradient, thereby using the quantum relative entropy as a cost function.
	However, Kieferova—directed to analogous art—teaches
	estimate a gradient of a quantum relative entropy between the one or more output qubits and the distribution of training data…; and train the set of weighting factors based on the estimated gradient, using the quantum relative entropy as a cost function. (Kieferova, page 2, section III describes training using quantum relative entropy. The particular form of the cost function is given in equation (3) and is equivalent to the formula in terms of quantum relative entropy in the line immediately following equation (3). The gradient (derivative) is computed in equation (4). This is then used to train the model: “Thus, we can systematically make the state generated by a simulator of e−H /Z harder to distinguish from the state ρ by following a gradient given by the difference between expectations of the Hamiltonian terms in the data distribution ρ and the corresponding expectation values for e−H /Z.” The components of the Hamiltonian are the weighting factors.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	The combination of Amin and Kieferova does not appear to explicitly teach 
	a modulator configured to implement one or more quantum-logic operations on the plurality of qubits; 
	a demodulator configured to reveal data based on a quantum state of the plurality of qubits; 
	a controller operatively coupled to the modulator and to the demodulator; and
	… prepare a purified Gibbs state in a subset of the plurality of qubits based corresponding plurality of Hamiltonian operators,
	compute a trace on the subset of the plurality of qubits to obtain a Gibbs state based on the purified Gibbs state,
	estimate a gradient of a quantum relative entropy between the one or more output qubits and the distribution of training data based on the trace;
	However, Wiebe—directed to analogous art—teaches
	… prepare a purified Gibbs state in a subset of the plurality of qubits based corresponding plurality of Hamiltonian operators, (Wiebe, Abstract describes training a quantum Boltzmann machine including hidden units. Page 20, especially corollary 1 and proof thereof describes preparing a purified Gibbs state in a plurality of qubits. In particular, “If a purified Gibbs state oracle is provided then by preparing a uniform superposition over the K elements a state of the form 
    PNG
    media_image1.png
    23
    90
    media_image1.png
    Greyscale
 can be prepared.” This state is determined based on the Hamiltonians Hi, which would correspond to the Hamiltonians taught by Amin in the combination.)
	compute a trace on the subset of the plurality of qubits to obtain a Gibbs state based on the purified Gibbs state, (Page 20, Equation (36) shows computing the trace of the qubits to obtain a Gibbs state based on the purified Gibbs state.)
	estimate a gradient of a quantum relative entropy between the state of the one or more output qubits and the distribution of training data based on the trace; and train the set of weighting factors based on the estimated gradient, thereby using the quantum relative entropy as a cost function. (Page 20, explanation following equations (36) and (37) indicate that the trace computed in equation (36) is used to compute the gradient. Page 17, section A, second paragraph indicates that the cost function (i.e., “figure of merit”) to be used may be quantum relative entropy. Theorem 3 on page 17 further shows the number of training examples needed to estimate the gradient of S(rho, sigma(w)), which is the quantum relative entropy.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	The combination of Amin, Kieferova and Wiebe does not appear to explicitly teach 
	a modulator configured to implement one or more quantum-logic operations on the plurality of qubits; 
	a demodulator configured to reveal data based on a quantum state of the plurality of qubits; 
	a controller operatively coupled to the modulator and to the demodulator; and
	However, Mueller—directed to analogous art—teaches
	a modulator configured to implement one or more quantum-logic operations on the plurality of qubits; (Abstract describes a quantum processing system for controlling one or more qubits using RF signals. [0006-0008] describes and RF generation unit including a modulator to drive or read-out one or more qubits. The operations may be quantum gates (i.e., quantum logic operations) as described at [0027].) 
	a demodulator configured to reveal data based on a quantum state of the plurality of qubits; (Abstract describes a quantum processing system for controlling one or more qubits using RF signals. [0006-0008] describes and RF generation unit including a modulator to drive or read-out one or more qubits. [0051] describes demodulating a read-out signal to “read-out the qubit” (i.e., output data based on the state of a qubit.)
	a controller operatively coupled to the modulator and to the demodulator; and
 ([0005,0008] indicates that the controller may control qubits using RF signals (i.e., the controller is coupled to the RF signal generator).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 12.

	Regarding claim 22, the rejection of claim 14 is incorporated herein. Claim 22 recites substantially similar subject matter to claim 2 and is rejected with the same rationale, mutatis mutandis.

	Regarding claim 23, the rejection of claim 14 is incorporated herein. Claim 23 recites substantially similar subject matter to claim 14 and is rejected with the same rationale, mutatis mutandis. Note that in the combination with Mueller, the controller performs operations on the qubits.

	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Amin” (US 2018/0308007 A1) in view of “Kieferova” (Tomography and generative training with quantum Boltzmann machines), in view of “Wiebe” (Quantum Language Processing), further in view of “Mueller” (US 2020/0034736 A1), and further in view of “Wiegerinck” (Variational Approximations between Mean Field Theory and the Junction Tree Algorithm).

	Claim 15 recites substantially similar subject matter to claim 4 and is rejected with the same rationale as that of claim 4 in view of the rejection of claim 14, mutatis mutandis.

	Claim 16 recite substantially similar subject matter to claim 5 (including the subject matter of claim 3 upon which claim 5 depends), respectively, and are rejected with the same rationale as that of claim 5 in view of the rejection of claim 14, mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Torlai (Latent Space Purification via Neural Density Operators) – Abstract describes purifying a mixed state to implement a restricted Boltzmann machine. See especially equation (1) and preceding description on page 2.

Jia (Quantum Neural Network States: A Brief Review of Methods and Applications) – Abstract describes implementing a Boltzmann machine. The purification is discussed in section IV.A, starting end of page 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121